Case 2:20-cv-05049-MWF-JC Document 24 Filed 08/18/20 Page 1 of 7 Page ID #:201



  1
  2
                                                                            JS-6
  3
  4
  5
  6
  7
  8
                       IN THE UNITED STATES DISTRICT COURT
  9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11    3M COMPANY,                                 Case No. 2:20-cv-05049 MWF-JC

 12                Plaintiff,                      CONSENT JUDGMENT AND
                                                   PERMANENT INJUNCTION
 13
             v.                                    Complaint Filed:      June 8, 2020
 14                                                Am. Compl. Filed:     June 9, 2020
 15    KM BROTHERS INC., KMJ                       Jury Trial Demanded
       TRADING INC., SUPREME
 16    SUNRISE, INC., MAO YU, and
 17    DOES 1-10,
 18                Defendants.
 19
 20         Pursuant to the Notice of Settlement and Stipulation for Entry of Consent
 21   Judgment and Permanent Injunction between Plaintiff 3M Company (“Plaintiff”
 22   and/or “3M” ), on the one hand, and Defendants KM Brothers Inc., KMJ Trading
 23   Inc., Supreme Sunrise, Inc., and Mao Yu (together, “Defendants”) on the other (the
 24   "Stipulation"), the Court hereby ORDERS, ADJUDICATES and DECREES that
 25   judgment and a permanent injunction shall be and hereby is entered as follows:
 26   ///
 27   ///
 28   ///

                                             -1-
Case 2:20-cv-05049-MWF-JC Document 24 Filed 08/18/20 Page 2 of 7 Page ID #:202



  1                                          FINDINGS
  2         1.       This Court has jurisdiction over the subject matter of this case and over
  3   the Stipulating Parties.
  4         2.       Venue is proper as to the Stipulating Parties in the Central District of
  5   California pursuant to 28 U.S.C. § 1391(b).
  6         3.       The First Amended Complaint states prima facie claims upon which
  7   relief may be granted against the Defendants under 15 U.S.C. §§ 1114(1), 1116(d),
  8   1125(a)(1)(A), 1125(a)(1)(B), and 1125(c) as well as California Business &
  9   Professions Code, §§ 17200 et seq. and 17500 et seq.
 10         4.       3M is the owner of numerous federal trademark registrations, including
 11   specifically (i) U.S. Trademark Reg. No. 3,398,329, which covers the standard-
 12   character 3M mark in International Classes 9 and 10 for, inter alia, respirators (the
 13   “‘329 Registration”), (ii) U.S. Trademark Reg. No. 2,692,036, which covers the 3M
 14   logo for, inter alia, a “full line of surgical masks, face shields, and respiratory masks
 15   for medical purposes” (the “‘036 Registration”); and (iii) U.S. Trademark Reg. No.
 16   2,793,534, which covers the 3M design mark in International Classes 1, 5, and 10
 17   for, inter alia, respirators (the “‘534 Registration”), all of which are registered on the
 18   Principal Register in the United States Patent and Trademark Office and have become
 19   incontestable within the meaning of Section 15 of the Lanham Act, 15 U.S.C. § 1065.
 20         5.       Since long before Defendants used any “3M” designation or mark, 3M
 21   has offered products under its 3M mark, including in connection with 3M-brand
 22   respirators.
 23         6.       As a result of its longstanding use of the 3M mark, the 3M mark has
 24   become famous within the meaning of Section 43(c) of the Lanham Act, 15 U.S.C. §
 25   1125(c).
 26         7.       In February and March 2020, Defendants purchased 4250 masks in
 27   boxes of 10 or 20 masks marked as 3M N95 respirators from unidentified sellers that
 28   Defendants met on OfferUp, an online consumer-to-consumer marketplace.
                                                  -2-
                           STIPULATED CONSENT JUDGMENT AND PERMANENT INJUNCTION
Case 2:20-cv-05049-MWF-JC Document 24 Filed 08/18/20 Page 3 of 7 Page ID #:203



  1   Defendants paid the unidentified sellers $21,625.00 for these masks.
  2         8.     In March 2020, Defendants purchased an additional approximately
  3   15,300 masks in boxes of 10 or 20 masks marked as 3M N95 respirators from Kayso,
  4   Inc., located in South El Monte, California. Defendants paid Kayso, Inc. $69,987.00
  5   for these masks. Defendants also paid an additional “service fee” of $24,877.17 to
  6   an intermediary, Zhiju.
  7         9.     From February 2020 through March 2020, Defendants sold
  8   approximately 18,661 of the masks they had purchased to more than 1800 consumers
  9   through Amazon.com for a total price of $372,141.88. Defendants described these
 10   masks as authentic 3M-branded N95 respirators. Defendants subsequently refunded
 11   $8,221.70 to consumers.
 12         10.    In making the sales described above, Defendants adopted and began
 13   using the 3M mark in US commerce. Defendants represented or implied that they
 14   had an association or affiliation with, sponsorship by, and/or connection with, 3M
 15   and 3M’s products. Defendants represented or implied that the products it sold were
 16   authentic 3M N95 respirator masks and represented or implied that 3M had increased
 17   the prices of its N95 respirator masks. Defendants sold these masks at substantially
 18   inflated prices.
 19         11.    Defendants’ conduct is likely to cause confusion, mistake, and
 20   deception among the relevant consuming public as to the source or origin of
 21   Defendants’ goods and has deceived the relevant consuming public into believing,
 22   mistakenly, that Defendants’ goods and associated conduct originate from, are
 23   associated or affiliated with, or are otherwise authorized by 3M. Defendants’ conduct
 24   is also likely to cause confusion or deceive consumers as to the pricing and value of
 25   3M products. Further, Defendants’ conduct is likely to dilute the distinctive quality
 26   of, and tarnish the reputation of, 3M’s famous 3M mark.
 27         12.    The   foregoing     conduct     by    Defendant      constitutes   trademark
 28   infringement under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), unfair
                                                 -3-
                         STIPULATED CONSENT JUDGMENT AND PERMANENT INJUNCTION
Case 2:20-cv-05049-MWF-JC Document 24 Filed 08/18/20 Page 4 of 7 Page ID #:204



  1   competition and false advertising under Section 43(a) of the Lanham Act, 15 U.S.C.
  2   § 1125(a), dilution under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c), and
  3   violation of California Business & Professions Code, §§ 17200 et seq. and 17500 et
  4   seq.
  5          13.   As set forth above, Defendants earned $363,920.18 in sales (after
  6   refunds) from the sale of the purported 3M N95 respirators through Amazon.com.
  7   Defendants incurred costs of $195,181.66 in connection with those sales.
  8   Accordingly, Defendants realized $168,738.52 in profits on the sales of the purported
  9   3M N95 respirators through Amazon.com. Of that amount, Amazon.com is currently
 10   holding $135,245.44 in reserve.
 11          14.   As a direct and proximate result of the Defendants’ conduct alleged
 12   herein, 3M has sustained substantial, immediate, and irreparable injury, and is
 13   entitled to monetary relief and an injunction pursuant to 15 U.S.C. §§ 1116-1117.
 14          15.   Entry of this Consent Judgment and Permanent Injunction is in the
 15   public interest.
 16          16.   Defendants, without admitting the allegations set forth in Plaintiff’s
 17   First Amended Complaint or any wrongdoing on their part, and 3M hereby stipulate
 18   to entry of this Consent Judgment and Permanent Injunction.
 19          17.   Defendants have waived all rights to seek judicial review or otherwise
 20   challenge or contest the validity of this Order, and further waive and release any
 21   claim they may have against 3M its employees and agents, including any rights that
 22   may arise for attorneys’ fees or other costs under the Equal Access to Justice Act, 28
 23   U.S.C. $2412, amended by Pub. L. 104-121, 110 Stat. 847,863-64 (1996).
 24                                           ORDER
 25          IT IS THEREFORE ORDERED that:
 26          1.    Defendants shall pay 3M the total sum of $192,615.69 as set forth in the
 27   Settlement and Mutual Release Agreement dated August 12, 2020.
 28          2.    Defendants, their agents, servants, employees, officers and all persons
                                                 -4-
                          STIPULATED CONSENT JUDGMENT AND PERMANENT INJUNCTION
Case 2:20-cv-05049-MWF-JC Document 24 Filed 08/18/20 Page 5 of 7 Page ID #:205



  1   and entities who receive actual notice of this Consent Judgment and Permanent
  2   Injunction through personal service or otherwise, in active concert and participation
  3   with them, are permanently enjoined from any of the following:
  4                a.     Selling or offering to sell any 3M Products, or otherwise using
  5         the 3M mark (e.g., providing any pricing information regarding 3M Products),
  6         unless expressly authorized by 3M and through an authorized distributor of
  7         3M that has been verified as such by 3M; and
  8                b.     Aiding, assisting, or abetting any other individual or entity in
  9         doing any act prohibited by this paragraph.
 10         3.     This Court shall retain jurisdiction to hear and determine all matters
 11   arising out of, relating to, and/or otherwise concerning the interpretation and/or
 12   enforcement of this Consent Judgment and Permanent Injunction.
 13         4.     If Defendants are found to be in contempt of, or otherwise to have
 14   violated this Consent Judgment and Permanent Injunction, the Stipulating Parties
 15   agree that 3M shall be entitled to all available relief which it may otherwise request
 16   from the Court, including sanctions for contempt, damages, injunctive relief,
 17   attorneys’ fees, costs, and any other relief deemed proper in the event of such
 18   violation.
 19         5.     All claims and defenses that were alleged (or that could have been
 20   alleged) in the Lawsuit by any of the Stipulating Parties are hereby resolved by this
 21   Consent Judgment and Permanent Injunction.
 22         6.     The Stipulating Parties shall each bear their own costs and attorneys’
 23   fees incurred in this action.
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                                 -5-
                          STIPULATED CONSENT JUDGMENT AND PERMANENT INJUNCTION
Case 2:20-cv-05049-MWF-JC Document 24 Filed 08/18/20 Page 6 of 7 Page ID #:206



  1         This Consent Judgment and Permanent Injunction constitutes a final judgment
  2   on the merits of 3M’s claims for purposes of res judicata, collateral estoppel, issue
  3   preclusion, and claim preclusion.
  4         IT IS SO ORDERED.

  5
  6
  7
       Dated: August 18, 2020
  8
                                            MICHAEL FITZGERALD
  9                                         UNITED STATES DISTRICT JUDGE
 10
 11   IT IS SO STIPULATED.
 12    Dated: August 13, 2020               KEVIN C. MEYER
                                            SAUL PERLOFF
 13                                         CHRISTOPHER WEIMER
 14
                                            By:   s/Saul Perloff
 15                                               Saul Perloff
 16                                         Attorneys for Plaintiff
                                            3M COMPANY
 17
 18    Dated: August 13, 2020               MANDOUR & ASSOCIATES, APC.
 19                                         By:    s/Ben T. Lila
                                                   Ben T. Lila
 20
                                            Attorneys for Defendants
 21                                         KM BROTHERS INC., KMJ TRADING
 22                                         INC., SUPREME SUNRISE, INC., MAO
                                            YU, and DOES 1-10
 23
 24
 25
 26
 27
 28
                                                  -6-
                         STIPULATED CONSENT JUDGMENT AND PERMANENT INJUNCTION
Case 2:20-cv-05049-MWF-JC Document 24 Filed 08/18/20 Page 7 of 7 Page ID #:207



  1                            SIGNATURE ATTESTATION
  2         Pursuant to Local Rule 5-4.3.4, the undersigned hereby attests that
  3   concurrence in the filing of this STIPULATED CONSENT JUDGMENT AND
  4   PERMANENT INJUNCTION has been obtained from counsel for Defendants and
  5   is electronically signed with the express permission of Defendants’ counsel.
  6
       Dated: August 13, 2020               KEVIN C. MEYER
  7
                                            SAUL H. PERLOFF
  8                                         CHRISTOPHER WEIMER
  9                                         By:   s/Saul Perloff
 10                                               Saul Perloff
                                            Attorneys for Plaintiff
 11                                         3M COMPANY
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  -7-
                         STIPULATED CONSENT JUDGMENT AND PERMANENT INJUNCTION
